internal_revenue_service number release date index number ------------------------------------------------------- --------------------------------- -------------------------------- ----------------------------- ---------------------------------- - department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 - plr-101766-04 date date do ------------------------------------------------------------------------------ ty ---------------- ab partnership ------------------------------------------------------------------------------------------ --------------------------------------- ------------------------------------------------------------------------------- ----------------------------------- cd partnership ------------------------------------------------- buyer dear -------------------- this responds to your request for a private_letter_ruling dated date regarding sec_1031 of the internal_revenue_code statement of facts ab partnership and cd partnership are related_persons within the meaning of sec_1031 ab partnership owns building and cd partnership owns building ab partnership has agreed to transfer building including land and improvements the tangible_personal_property leases and other assets associated with building to buyer ab partnership wants to defer the recognition of the gain on the transfer of building therefore ab partnership will acquire building including land and improvements as one of its identified replacement properties in exchange for building in a transaction intended to qualify for nonrecognition treatment under sec_1031 cd partnership will also engage in an exchange of building for other like-kind_property in a transaction intended to qualify for nonrecognition treatment under sec_1031 plr-101766-04 to facilitate their exchanges ab partnership and cd partnership will enter into exchange agreements with a qualified_intermediary qi described in sec_1 k - g pursuant to ab partnership’s exchange_agreement qi will for purposes of sec_1031 and the regulations thereunder be treated as the seller of building to buyer moreover qi will be treated as acquiring building from cd partnership and transferring it to ab partnership in exchange for building similarly pursuant to cd partnership’s exchange_agreement qi will be treated as acquiring property to replace building cd’s replacement_property and transferring it to cd partnership in exchange for building cd’s replacement_property is prior to its transfer to qi owned by a party that is not related to either ab partnership or cd partnership once all the transactions are completed ab partnership will own building cd partnership will own cd’s replacement_property and buyer will own building ab partnership represents that it will not dispose_of building within two years of its receipt as its replacement_property cd partnership represents that it will not dispose_of cd’s replacement_property received in exchange for building within two years of its receipt as replacement_property for purposes of these representations both taxpayers assert that the principles of sec_1031 apply ab partnership and cd partnership each seek a ruling regarding the application of sec_1031 to their respective exchanges statement of law sec_1031 generally provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 sets forth special rules for exchanges between related_persons sec_1031 provides that if a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer in accordance with sec_1031 with respect to the exchange and c within years of the date of the last transfer that was part of the exchange either the taxpayer or the related_person disposes of the property received in the exchange then there is no nonrecognition_of_gain_or_loss in the exchange in other words the gain_or_loss that was deferred under sec_1031 must be recognized any gain_or_loss the taxpayer is required to recognize by reason of sec_1031 is taken into account as of the date of the disposition of the property received in the exchange the second_disposition sec_1031 provides that certain dispositions will not be taken into account for purposes of sec_1031 these include any disposition a after the earlier of the death of the taxpayer or the death of the related_person or b in a compulsory or involuntary_conversion within the meaning of sec_1033 if the exchange occurred before plr-101766-04 the threat or imminence of such conversion the excepted dispositions also include a disposition with respect to which it is established to the satisfaction of the secretary that neither the exchange nor the second_disposition had as one of its principal purposes the avoidance of federal_income_tax the legislative_history regarding the non-tax avoidance exception indicates that it would generally apply to among other types of transactions dispositions in nonrecognition transactions see s print no 101st cong 1st sess sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 thus if a transaction is set up to avoid the restrictions on exchanges between related_persons sec_1031 operates to prevent nonrecognition of the gain_or_loss on the exchange in revrul_2002_83 2002_2_cb_927 a taxpayer transfers relinquished_property to a qualified_intermediary in exchange for replacement_property formerly owned by a related_party as part of the transaction the related_party receives cash for the replacement_property the ruling holds that because the taxpayer's use of the qualified_intermediary was to avoid the application of sec_1031 the taxpayer under sec_1031 was not entitled to nonrecognition treatment under sec_1031 analysis in the present case sec_1031 is not applicable to currently tax ab partnership's disposition of building because ab partnership is exchanging property with a qualified_intermediary who is not a related_party however sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 thus sec_1031 will not apply if ab partnership's exchange is structured to avoid the purposes of sec_1031 both the ways_and_means_committee report and the senate_finance_committee print describe the policy concern that led to enactment of this provision because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have engaged in like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale basis shifting also can be used to accelerate a loss on retained property the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect 'cashed out' of the investment and the original exchange should not be accorded nonrecognition treatment h_r rep no 101st cong 1st sess s print no pincite the committee reports also included the following example of when sec_1031 applies plr-101766-04 if a taxpayer pursuant to a pre-arranged plan transfers property to an unrelated party who then exchanges the property with a party related to the taxpayer within years of the previous transfer in a transaction otherwise qualifying under sec_1031 the related_party will not be entitled to nonrecognition treatment under sec_1031 h_r rep no pincite s print no pincite in revrul_2002_83 the service discussed and applied sec_1031 to the following facts individual a owns real_property property with a fair_market_value of dollar_figurex and an adjusted_basis of dollar_figurex individual b owns real_property property with a fair_market_value of dollar_figurex and an adjusted_basis of dollar_figurex both property and property are held for investment within the meaning of sec_1031 a and b are related_persons within the meaning of sec_267 c an individual unrelated to a and b wishes to acquire property from a a enters into an agreement for the transfers of property and property with b c and a qualified_intermediary qi qi is unrelated to a and b pursuant to their agreement on date a transfers property to qi and qi transfers property to c for dollar_figurex on date qi acquires property from b pays b the dollar_figurex sale proceeds from qi's sale of property and transfers property to a in analyzing these facts under sec_1031 the service quoted the legislative_history cited above for the proposition that sec_1031 is intended to apply to situations in which related parties effectuate like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in such case the original exchange should not be accorded nonrecognition treatment under the facts in the revenue_ruling a and b were attempting to sell property to an unrelated party while using the substituted_basis rule_of sec_1031 to reduce the gain on such sale from dollar_figurex to dollar_figure this allowed the parties to cash_out of their investment in property without the recognition of gain the service concluded that the transaction was structured to avoid the purposes of sec_1031 and therefore a had gain of dollar_figurex on its transfer of property the legislative_history underlying sec_1031 provides that any second_disposition by exchanging parties will not be taken into account for purposes of sec_1031 if it can be established to the satisfaction of the secretary that neither the initial exchange nor the second_disposition had as one of its principal purposes the avoidance of federal_income_tax in that regard the conference committee report which adopted the senate amendment noted that the senate_finance_committee report provided that the non-tax avoidance exception generally will apply to dispositions in nonrecognition transactions h_r rep no 101st cong 1st sess plr-101766-04 in the present case the only subsequent disposition contemplated by the parties after ab partnership receives building as replacement_property is the use of the proceeds from the disposition of building by cd partnership to acquire like-kind replacement_property in another exchange under sec_1031 a nonrecognition_transaction thus because cd partnership is structuring its disposition of building as an exchange for like-kind replacement_property so that the gain on the transfer of building is eligible for nonrecognition treatment under sec_1031 sec_1031 and revrul_2002_83 are not applicable both ab partnership's exchange and cd partnership's exchange are structured as like-kind_exchanges qualifying under sec_1031 there is no cashing out of either party's investment in real_estate upon completion of the series of transactions both related parties will own property that is like-kind to the property they exchanged moreover neither party will have ever been in receipt of cash or other non-like kind property other than boot received in the exchange in return for the relinquished_property ruling under the given facts and representations sec_1031 will not apply to trigger recognition of any gain realized in ab partnership's exchange of building for building or cd partnership's exchange of building for cd’s replacement_property disclaimer s these rulings relate only to the application of sec_1031 to the exchanges described above no opinion is expressed regarding whether the other requirements of sec_1031 have been satisfied further even if the other requirements of sec_1031 are met nonrecognition treatment does not apply to the extent of any boot in the form of cash or other nonlike-kind real personal or intangible_property received by ab partnership and cd partnership in the exchanges at issue see sec_1031 and revrul_67_255 1967_2_cb_270 finally except as specifically provided above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the internal_revenue_code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter plr-101766-04 showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures
